                                                  Entered on Docket
                                                  September 22, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335                       Not Signed: September 21, 2021
      San Francisco, CA 94104                          ________________________________________
  3   Tel. 415-672-5991                                Stephen L. Johnson
      Fax. 415-680-1712                                U.S. Bankruptcy Judge
  4   gkleiner@rinconlawllp.com              It does not appear lienholder Pacific Private Money was served
  5                                          with notice of this motion according to the certificate of service.
      Counsel for                            See Schedule D (ECF 18) and ECF 211. Bankruptcy Rule 6004(c)
  6   FRED HJELMESET,                        requires parties with liens against the property to be sold receive
      Trustee in Bankruptcy                  notice under Bankruptcy Rule 7004. Provide evidence of service or
                                             have lender sign off on order authorizing sale and re-upload the
  7                                          order. If the lender is not Pacific Private Money, explain in further
                                             filing.
  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                                 Case No. 21-50028 SLJ
                                                            Chapter 7
 12           EVANDER FRANK KANE,                           Hon. Stephen L. Johnson

 13                  Debtor.                                ORDER AUTHORIZING TRUSTEE TO:
                                                            (I) SELL REAL PROPERTY;
 14
                                                            (II) PAY LIENS, COSTS OF SALE,
 15                                                         REAL ESTATE COMMISSION
                                                            AND TAXES; AND
 16                                                         (III) PAY DEBTOR HIS HOMESTEAD
                                                            EXEMPTION
 17                                                         (2301 Richland Avenue, San Jose, CA 95125)
 18
 19           The Court, having reviewed and considered: (i) the Motion to: (I) Sell Real Property, Subject

 20   to Overbid; (II) Pay Liens, Costs of Sale, Real Estate Commission and Taxes; and (III) Pay Debtor

 21   His Homestead Exemption (2301 Richland Avenue, San Jose, CA                       95125) [Docket 209]

 22   (“Motion”), filed by Fred Hjelmeset, Chapter 7 Trustee (“Trustee”) of the estate of the above-

 23   named Debtor; (ii) the Trustee’s request for entry of an order approving the Motion, which request

 24   set forth that an overbid offer was received for the subject property and that the gross sale price

 25   increased from $3,410,000 to $3,430,000; and (iii) the Declaration of Gregg S. Kleiner in support

 26   thereof, notice of the Motion being adequate and proper under the circumstances and other good

 27   cause appearing

 28   ///

Case: 21-50028      Doc# 224      Filed: 09/21/21     Entered: 09/22/21 08:48:38            Page 1 of 5         1
  1   IT IS HEREBY ORDERED THAT:

  2          1.      The Motion is approved in all respects in accordance with the terms of this Order;

  3          2.      The Trustee is authorized to:

  4                  (a)      enter into the “California Residential Purchase Agreement and Joint Escrow

  5   Instructions,” along with the “Seller’s Counter-Offer to Purchase Contract” with Iosefa Maria

  6   Carmen Maierean and George Chicioreanu (collectively the “Agreement”) for the sale of 2301

  7   Richland Avenue, San Jose, CA 95125 (“Property”). The Legal Description for the Property is

  8   attached to this Order as Exhibit 1; and

  9                  (b)      execute all documents necessary to complete the sale of the Property,

 10   including, but not limited to, conveying the Property to the buyer. A copy of the Agreement is

 11   attached as Exhibit A to the Declaration of Gregg S. Kleiner in Support of Request for Entry of

 12   Order Authorizing Trustee to: (I) Sell Real Property; (II) Pay Liens, Costs of Sale, Real Estate

 13   Commission and Taxes; and (III) Pay Debtor His Homestead Exemption (2301 Richland Avenue,

 14   San Jose, CA 95125), filed on September 21, 2021.

 15          3.      Without further order from this Court, the Trustee is authorized to:

 16                  (a)      sell the Property to Iosefa Maria Carmen Maierean and George Chicioreanu

 17   (collectively, “Buyer”) for $3,430,000, with the sale of the Property as is, where is, with no

 18   representations or warranties;

 19                  (b)      pay, from the Property sale proceeds only, the payoff demand submitted by

 20   the lender, Pacific Private Money, Inc., its successors or assigns, under that certain deed of trust

 21   recorded August 21, 2020, as Instrument No. 24583472, of official records, Santa Clara County,

 22   California, and all other liens secured by the Property;

 23                  (c)      pay, from the Property sale proceeds only, all real estate taxes secured by the

 24   Property;

 25                  (d)      pay, from the Property sale proceeds only, all other liens and claims secured

 26   against the Property;

 27                  (e)      pay, from the Property sale proceeds only, a commission equal to 5% of the

 28   gross sale price, $171,500 ($3,430,000 x 5%), to be divided equally between the estate’s broker,

Case: 21-50028      Doc# 224      Filed: 09/21/21     Entered: 09/22/21 08:48:38        Page 2 of 5        2
  1   Intero Real Estate Services, and Buyer’s broker;

  2                    (f)    pay, from the Property sale proceeds only, such liens, fees and costs related

  3   to the sale, as provided in the Agreement and as is customary for these types of transactions,

  4   including reimbursing Intero and or its agents the aggregate sum of $800.00 for a property inspection

  5   report; and $475.00 for a termite inspection report;

  6                    (g)    negotiate changes to the Agreement, including minor changes to the price, as

  7   necessary; and

  8                    (h)    deliver to the Debtor, from the Property sale proceeds, payment of his

  9   homestead exemption in the amount of $170,350, pursuant to Bankruptcy Code § 522(p), and hold

 10   in reserve, until such time as the Debtor’s appeal of the order reducing his homestead is resolved,

 11   the sum of $429,650.

 12          4.        The Court, having reviewed and considered the Declaration of Iosefa Maria Carmen

 13   Maierean in Support of Good Faith Purchaser Finding (2301 Richland Avenue, San Jose, CA 95125)

 14   [Docket 216] and the Declaration of George Chicioreanu in Support of Good Faith Purchaser

 15   Finding (2301 Richland Avenue, San Jose, CA 95125) [Docket 217], the Buyer is approved as a

 16   buyer in good faith in accordance with § 363(m) of the Bankruptcy Code and the Buyer shall be

 17   entitled to all of the protections provided to a good faith buyer under 11 U.S.C. § 363(m).

 18          5.        In the event that the Buyer does not timely close the transaction, the Trustee is

 19   authorized, without need of a hearing or further order of this Court, to sell the Property on

 20   substantially the same terms and conditions and at the same price set forth in the Motion,

 21   $3,410,000, to an alternative purchaser.

 22          6.        This order is effective upon entry and the stay otherwise imposed by Rule 62(a) of

 23   the Federal Rules of Civil Procedure and/or Bankruptcy Code Section 6004.

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///

Case: 21-50028      Doc# 224      Filed: 09/21/21     Entered: 09/22/21 08:48:38       Page 3 of 5       3
  1                                        EXHIBIT "1"

  2                                      Legal Description

  3
      For APN/Parcel ID(s): 439-33-007
  4
      THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN JOSE,
  5   COUNTY OF SANTA CLARA, STATE OF CALIFORNIA AND IS DESCRIBED AS
      FOLLOWS:
  6
      BEGINNING AT A POINT IN THE CENTER LINE OF RICHLAND AVENUE 50 FEET WIDE,
  7   DISTANT THEREON SOUTH 29° EAST 414.75 FEET FROM AN IRON BOLT SET AT THE
      INTERSECTION OF SAID CENTER LINE PRODUCED NORTHWESTERLY WITH THE
  8   CENTER LINE OF CURTNER AVENUE; THENCE ALONG THE CENTER LINE OF
      RICHLAND AVENUE, SOUTH 29° EAST 55.17 FEET; THENCE AT RIGHT ANGLES AND
  9   RUNNING SOUTH 61° WEST 209.25 FEET TO A 3/4 INCH PIPE IN THE SOUTHWESTERLY
      LINE OF THAT CERTAIN 9.96 ACRE TRACT OF LAND CONVEYED BY F. A. HEITZMAN
 10   TO Y. ARCHIBALD BY DEED DATED JANUARY 2, 1936 AND RECORDED JANUARY 3,
      1936 IN BOOK 755 OF OFFICIAL RECORDS, PAGE 286; THENCE ALONG SAID
 11   SOUTHWESTERLY LINE N. 28° 57' WEST 55.17 FEET; THENCE LEAVING SAID
      SOUTHWESTERLY LINE AND RUNNING NORTH 61º EAST 209.21 FEET TO THE POINT
 12   OF BEGINNING, AND BEING A PART OF LOTS 10 AND 11, AS SHOWN ON THAT
      CERTAIN MAP ENTITLED "MAP OF THE CURTNER TRACT, BEING PORTION OF THE
 13   SAN JUAN BAUTISTA RANCHO", FILED FOR RECORD DECEMBER 18, 1830 IN BOOK A
      OF MAPS, PAGE 34, SANTA CLARA COUNTY RECORDS.
 14                              *** END OF ORDER ***

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028    Doc# 224    Filed: 09/21/21   Entered: 09/22/21 08:48:38   Page 4 of 5   4
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028     Doc# 224        Filed: 09/21/21   Entered: 09/22/21 08:48:38   Page 5 of 5
